 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   CONSUELO MARQUEZ appearing as the  )    NO. CV 18-628-E
     Substituted Party for              )
12   MARISSA MCCLENDON, an individual,  )
                                        )
13                  Plaintiff,          )
                                        )
14        v.                            )         JUDGMENT
                                        )
15   NANCY A. BERRYHILL, Acting         )
     Commissioner of Social Security,   )
16                                      )
                    Defendant.          )
17   ___________________________________)

18

19        IT IS HEREBY ADJUDGED that Defendant’s motion for summary

20   judgment is granted and judgment is entered in favor of Defendant.

21

22             DATED: October 15, 2018.

23

24                                               /s/
                                           CHARLES F. EICK
25                                 UNITED STATES MAGISTRATE JUDGE

26

27

28
